J-S05009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                           IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                             Appellee

                       v.

GEORGE POPLAWSKI,

                             Appellant                       No. 289 MDA 2015


            Appeal from the Judgment of Sentence January 9, 2015
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0002941-2013


BEFORE: BENDER, P.J.E., SHOGAN, and PLATT,* JJ.

CONCURRING STATEMENT BY SHOGAN, J.:                     FILED FEBRUARY 09, 2016

       I join the learned Majority’s memorandum decision in this matter.

However, I write separately to note that, after the instant judgment of

sentence    is   vacated      and   the   case    remanded        for   resentencing,   the

Commonwealth is permitted to reintroduce evidence regarding the amount

of mandatory restitution and the trial court may reimpose an appropriate

amount of restitution. Commonwealth v. Smith, 956 A.2d 1029, 1034 n.3

(Pa. Super. 2008) (en banc). See also Commonwealth v. Deshong, 850
A.2d 712, 716 (Pa. Super. 2004) (explaining that appellate court’s

determination      that     restitution   order   was   illegal    altered   trial   court’s


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S05009-16


sentencing scheme and the proper remedy was to vacate entire judgment of

sentence and remand for resentencing).

     P.J.E. Bender and Judge Platt join this Concurring Statement.




                                   -2-